Citation Nr: 1502192	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2014, the Board remanded the case for further development, which has been completed.

As noted in that remand, in January 2013 correspondence, the Veteran raised the issues of entitlement to service connection for diabetes mellitus and entitlement to an increased rating for his service-connected ischemic heart disease.  It does not appear that these issues have been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence shows the Veteran does not have an acquired psychiatric disability, to include PTSD, due to an in-service stressor.  

2.  Though the Veteran currently suffers from bilateral hearing loss, the evidence of record does not show that this hearing loss is related to his claimed in-service noise exposure.

3.  The evidence of record fails to show that the onset of the Veteran's tinnitus was due to active service or result from disease or injury in service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014). 

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard December 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent VA treatment records were obtained pursuant to the Board's June 2014 remand.

The Veteran identified potentially relevant records as he stated he was treated at the VA Medical Center (VAMC) in Lexington, Kentucky, in 1971.  Although the RO requested records from that facility in August 2014, the Lexington VAMC indicated that the requested records do not exist.  In view of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

The Veteran was provided a VA medical examination for his claim for service connection for bilateral hearing loss and service connection for tinnitus in February 2011.  Regarding his claim of service connection for an acquired psychiatric disorder, to include PTSD, he was also provided a VA medical examination in February 2011.  Most recently, the Veteran was provided a VA medical examination September 2014 pursuant to the Board's June 2014 remand.  As a whole, the examinations, and expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Acquired Psychiatric Disorder

Service connection specifically for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125 (2014); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

The Veteran contends that he has an acquired psychiatric disorder that was caused by his active service.  Specifically, the Veteran's January 2011 stressor statement indicates that while in service the Veteran witnessed a tank hit a land mine and the driver was killed.  He also noted that he had to fix broken tanks and guns and often had to search through rubble, often finding "blood and gore mixed in."  He reported experiencing flashbacks and trouble sleeping.  He could not watch violent television shows.  

Service treatment records are negative for complaints or findings of any psychiatric disorders.

A post-service VA medical record dated in April 2006 showed that the Veteran's screening for PTSD was negative.  A medical note from Ireland Army Community Hospital dated in August 2006 reveals that the Veteran's depression screening showed that he suffered from significant depression.  

The Veteran was afforded a VA PTSD examination in February 2011.  He stated that his marriage was going well, he was able to relate to his children and grandchildren, and that he had numerous friends.  He enjoyed working on his farm, liked music and going out to eat.  It was noted that the Veteran had good social functioning.  

The examiner noted unremarkable speech, a cooperative and attentive attitude, normal affect and good mood.  No delusions were noted and he understood the outcome of his behavior.  The Veteran had no homicidal or suicidal thoughts.  Both his remote and recent memory were normal.  It was noted that while in service, the Veteran was riding in a tank when another tank ahead of him hit a mine.  He had recurrent and intrusive distressing recollections of the event.  He had difficulty falling and staying asleep and had an exaggerated startled response.  He thought about the stressful event several times a month, however, it was noted that he was not sure how this event may have changed him.  

The examiner found that the Veteran did not meet the criteria for PTSD.   No other diagnosis of an acquired psychiatric disorder was noted.  The Veteran's prognosis was good with no clear psychiatric diagnosis or impact on social or occupational functioning due to mild symptoms.  There was no occupational or social impairment found.  

The Veteran submitted a statement from his wife, M. M., in March 2011.  M. M. stated that the Veteran suffered from nightmares and night sweats.  He did not watch movies with gunfire, bombs or killing in it.  He would get angry and irritable when others could not understand him.  She noted that he liked to stay home and not be around large crowds.  He did not discuss his active service with her and he was very moody.  

A February 2014 VA mental health note indicates that the Veteran was irritable, had sleeping problems and mild depression.  He did not have homicidal or suicidal ideations.  He was diagnosed with depressive disorder, NOS.  A July 2014 VA Social Work note shows that the Veteran complained of anxiety and intrusive thoughts of service.  His insight was adequate.  His mood level for depression was 4/10 and for anxiety 7/10.  It was noted that he suffered from generalized anxiety disorder. 

The Veteran was afforded another VA examination in September 2014.  He stated that his relationship with his wife was good.  His relationship with his children and grandchildren was positive.  He enjoyed breakfast with friends every morning since his retirement and camping with friends in his leisure time.  The Veteran noted that during his active service, he was in multiple firefights and saw friends get wounded.  He reported nightmares about his active service and avoided movies, televisions show or other media where violence was displayed.  He described his mood as irritable.  

The examiner found that the Veteran did not meet the full criteria for PTSD or a mental disorder under DSM-5, which is the new version of the DSM.  The examiner noted the August 2006 medical record from Ireland Army Community Hospital.  However, the examiner stated that there were no records of a mental health screening positive for depression throughout the hospital's records or any other mental health problems of record.  There were also no depressive symptoms listed in the medical records or noted elsewhere throughout the record.  The examiner also noted the March 2011 statement from the Veteran's spouse.  The examiner noted that the Veteran had been diagnosed with generalized anxiety disorder in July 2014, but stated that it is not uncommon for treatment professionals to diagnose based on self-reported symptoms alone without considering resulting impairment.  The examiner noted that while the Veteran had experienced stressors while in service and endured memories of the events, there was no resulting impairment.  Socially, the Veteran had a good relationship with his family and friends.  Occupationally, the Veteran's employment was only interrupted by the transfer of ownership of his employer.  The examiner stated that while some mild symptoms were present, there were not of sufficient acuity to be classified as a mental disorder.  

Regarding entitlement to service connection for PTSD, the Veteran has not been diagnosed with PTSD during the pendency of the claim either under DSM-IV or DSM-5.  The February 2011 and September 2014 VA examiners both found that the Veteran did not have a diagnosis of PTSD that conformed to DSM criteria.  In order to prevail on a claim of service connection for any disability, it must first be shown that a veteran has a current diagnosis of the disorder in question.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Since the Veteran has not been diagnosed with PTSD, his claim must fail on this basis.

Regarding entitlement to service connection for an acquired psychiatric disorder, other than PTSD, the Board finds that the competent opinions of VA February 2011 and September 2014 VA examiners out-weigh the note of the August 2006 examiner from the Ireland Army Community Hospital and the diagnosis provided by the VA examiners in February 2014 and July 2014.  The Board finds probative that the VA examination reports indicate that while the Veteran has experienced stressors while in service, that there is no resulting impairment.  See September 2014 VA examination report.  The February 2011 VA examiner found no clear psychiatric diagnosis or impact due to mild symptoms.  The September 2014 VA examiner also noted that although there were mild psychiatric symptoms and the July 2014 VA medical note indicating a generalized anxiety diagnosis, there was no sufficient acuity to be classified as a mental disorder.  

The February 2011 and September 2014 VA examiner's opinions were provided based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's in-service stressor, post service medical records and the Veteran's self-reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The Board is to weigh the evidence and it finds these two expert opinions to be the most probative.  Accordingly, the preponderance of the evidence weighs against a finding that an acquired psychiatric disorder (other than PTSD) had its onset during service.

As the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include PTSD, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Bilateral Hearing Loss and Tinnitus

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between zero and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran contends that he was exposed to heavy machine gun, engine noise and airplane noise while in service.  He states that he has to ask his wife to repeat her statements and that background noise prevents him from hearing the tone of people's voices.  He also states that there is constant ringing in his ears that makes it difficult to concentrate when others are talking to him. 

Service treatment records are negative for complaints or findings of hearing loss or tinnitus.  

A post-service treatment record from the Ireland Army Community Hospital in August 2006 indicated that the Veteran failed a hearing test in his left ear.  A VA medical note dated in October 2006 indicated that the Veteran had undergone a hearing test and was disqualified for a job due to poor hearing in his left ear.  The Veteran indicated that he did not know that he had a hearing problem.  

A November 2007 VA audiological evaluation showed the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
35
45
LEFT
30
15
15
15
40

The audiological results reveal that the Veteran had hearing impairment for VA purposes in both ears pursuant to 38 C.F.R. § 3.385.

The Veteran was afforded a VA audiological examination in February 2011.  He noted difficulty understanding speech, especially in noise.  He reported experiencing tinnitus when he was discharged from service.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
55
55
LEFT
45
30
25
45
50

The audiogram showed auditory thresholds that meet the criteria for hearing impairment for VA purposes.  38 C.F.R. § 3.385.  The Veteran's speech recognition score for both ears were 80 percent.  The examiner determined that the Veteran had mild to borderline normal sensorineural hearing loss up to 1000 Hertz with a borderline normal to severe sensorineural hearing loss starting at 2000 Hertz in his right ear.  The examiner also determined that the Veteran had mild to severe sensorineural hearing loss in his left ear.  

The examiner noted that results from the Veteran's enlistment and separation examinations were within normal limits.  No significant shift in thresholds were found.  The examiner noted that there was no evidence of hearing loss until a 2006 audiological examination.  She opined that given the amount of time that had elapsed since the Veteran's discharge from service in 1971 and that there were no reports of hearing loss or tinnitus in the years following discharge, the Veteran's current bilateral hearing loss and tinnitus were less likely than not caused by or the result of noise exposure in the military.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and tinnitus.  The Veteran is currently diagnosed sensorineural hearing loss for VA purposes.  However, the Veteran was not treated for hearing loss during service, nor were any hearing problems reported.  Further, there is no competent medical evidence of record reflecting that the Veteran demonstrated hearing loss to a compensable degree within one year of discharge from active duty, and the only medical opinion of record addressing the relationship between the current conditions and service is that of the VA examiner, and such opinion is against the claim.

The Board finds that the February 2011 VA medical opinion is probative, as it was predicated upon a thorough, accurate review of the record and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  In addition, the evidence of record does not establish a report of recurrent symptoms since service for either bilateral hearing loss or tinnitus.  An October 2006 VA medical note indicated that the Veteran did not know that he had a hearing problem.  It was several decades, over 30 years after service, before the presence of bilateral hearing loss and tinnitus is documented.  Further, a review of the entire record reveals that there is no competent and probative opinion to the contrary.  

The Board acknowledges the Veteran's contentions that he was exposed to noise during service and has current hearing loss and tinnitus disabilities.  The Board does not doubt the credibility of the Veteran's reports of being exposed to noise during service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  As the Board has considered the Veteran's contention, the Board ultimately places more probative weight on the opinion of the February 2011 VA medical opinion, and other evidence described above which is adverse to the claim.  

Moreover, the Board finds that the evidence does not show that sensorineural hearing loss manifested to a compensable degree within a year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The evidence shows that hearing loss was manifest many years after service; thus, the presumption of service connection for chronic diseases is not applicable.

As the preponderance of the evidence is against the claims of service connection for bilateral hearing loss and service connection for tinnitus, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claims are denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d 136 at 1364; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim of service connection for sleep apnea. 

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran has not been afforded a VA examination in connection with his claim for service connection for sleep apnea.  His service treatment records do not indicate any complaints or treatment for sleep apnea while in service.  Nonetheless, he has asserted that he has had sleep apnea since separation from service.  Post-service VA medical records dated in July 2007 show a diagnosis of obstructive sleep apnea.  In his March 2011 notice of disagreement, the Veteran noted that he "quits breathing at times" while sleeping.  In a March 2011 statement from the Veteran's wife, M.M., she noted that he snores very loudly.  A February 2013 VA sleep medicine note indicates that the Veteran's reported restlessness before starting a new pap therapy. 

While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he had had first-hand knowledge, e.g., difficulty sleeping.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any sleep disorder that may be present. 

Should they exist, ongoing medical records must also be obtained in light of the remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain complete VA treatment records, including from the Lexington VAMC, dating since September 2014.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any sleep disorder that may be present.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sleep disorder had its clinical onset during, or is related to, the Veteran's active duty service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the issue remaining on appeal. If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


